Citation Nr: 1617770	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for headaches to include as secondary to service-connected sarcoidosis, and if so, whether service connection is warranted.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an evaluation in excess of 30 percent for sarcoidosis, to include pleurisy, erectile dysfunction, and iritis.

4. Entitlement to a compensable evaluation for residuals of an orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987 and from January 1990 to July 1991 with additional service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015 the Board remanded the case to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  In September 2015 the Veteran testified at a videoconference hearing before the undersigned VLJ.  A transcript of the hearing is of record. 

The Board's May 2015 remand also noted that the Veteran indicated in his June 2010 notice of disagreement that he wished to have his claim for service connection for a skin condition, to include as secondary to sarcoidosis, re-evaluated.  This claim was originally denied in a November 2007 rating decision.  The Board noted in its May 2015 remand that it could not take original jurisdiction of this claim, and therefore it was referred to the RO for appropriate action.  However, the Agency of Original Jurisdiction (AOJ) has not yet adjudicated this claim.  Therefore, the issue of whether new and material evidence has been received to reopen a claim for service connection for a skin condition to include as secondary to service-connected sarcoidosis, and if so, whether service connection is warranted, is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for headaches on the merits, entitlement to service connection for tinnitus, and entitlement to an evaluation in excess of 30 percent for sarcoidosis is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has had one testis removed and a loss of erectile power but does not have a penile deformity.  

2. A November 2007 rating decision that denied service connection for headaches was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

3. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for orchiectomy residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115(b), Diagnostic Codes 7522, 7524 (2015).

2. New and material evidence has been submitted, and the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by a September 2009 letter.  The case was last readjudicated in December 2012.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs are on file, as well as post-service VA treatment records and lay statements.  

Additionally, the Veteran was provided with a VA examination for his claim in November 2009.  The examination was performed by a medical professional and included an interview of the Veteran.  The Board finds that the examination findings and the examination report are adequate.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not alleged that this condition has worsened since the November 2009 examination.  Rather, as will be discussed, the Veteran testified in September 2015 that the examination findings of erectile dysfunction with one testis removed are reflective of his current condition.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the symptomatology of his claimed condition, functional impairment and treatment history.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.
	
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Increased evaluation for residuals of orchiectomy

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A.           § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A November 2004 rating decision granted service connection for the Veteran's 
orchiectomy residuals and assigned a noncompensable disability evaluation effective September 17, 2001.  The Veteran filed the instant claim for an increased rating in June 2009.  At hearing, the Veteran clarified that he has had only one testis removed, but that his orchiectomy caused his erectile dysfunction and that he is seeking a compensable rating for erectile dysfunction.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7524 provides a 0 percent rating when there is complete removal of one of the testis.  A 30 percent rating is warranted when there is complete removal of both testes.  A note to the diagnostic code provides that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, a rating of 30 percent will be assigned for the service-connected testicular loss.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2015).

The November 2009 VA examination showed that the penis was without shaft plaques or skin lesions.  The right testis was descended, normal and nontender with no atrophy.  The epididymis and spermatic cord were normal.  The examiner noted the absence of the left testis and a loss of erectile power.  The examiner reported some decreased sensation, normal reflexes and peripheral pulses and no fistula.  No residuals of genitourinary disease or malignancy was found.  The diagnosis was erectile dysfunction, but no penile deformity was noted.

At the outset, the medical evidence, including the November 2009 VA examination, does not show that the Veteran has had both testes removed, nor does he contend as such.  The remaining testis was found to be present and in normal functioning condition.  Therefore, the criteria for a 30 percent rating under Diagnostic Code 7524 are not met.  

Addressing a compensable rating for erectile dysfunction, the Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 
As such, the Veteran's erectile dysfunction is evaluated under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is entitled to a 20 percent evaluation.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation have not been met.  38 C.F.R. § 4.31.  Here, while the Veteran has not been assigned a compensable evaluation for his erectile dysfunction, he has been awarded special monthly compensation as a result of it.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350 (2015).

The medical evidence does not show that the Veteran has a deformity of the penis, nor has the Veteran asserted so.  Therefore, the criteria for a compensable schedular rating for erectile dysfunction under Diagnostic Code 7522 have not been met.  Although the Board has considered whether the Veteran is entitled to a compensable rating under other potentially applicable diagnostic codes, the evidence of record does not show the removal of penile glands or atrophy of both testes under Diagnostic Codes 7521 and 7523. 
 
In short, the Veteran's residuals of his orchiectomy, resulting in the removal of one testis with erectile dysfunction but no penile deformity do not meet the criteria for a compensable rating under Diagnostic Codes 7522 or 7524, and a compensable rating is therefore denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III. New and Material Evidence

The Veteran's claim seeking entitlement to service connection for headaches was previously denied in a November 2007 rating decision.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the November 2007 rating decision consisted of the Veteran's service treatment records, post service treatment records, a VA examination report and the Veteran's lay statements.  The claim was denied because there was no evidence of headaches in service, and the evidence did not show that the headaches were related to the service-connected sarcoidosis, to include pleurisy.

The evidence received since that time includes the Veteran's statements that he has continued to experience headaches and tinnitus since being struck in the head during hand-to-hand combat training at Ft. Jackson, South Carolina.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)

Given that the Veteran is competent to report headaches beginning during service and continuing since, such evidence relates to unestablished facts necessary to substantiate the claim, namely, service incurrence and a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  
  
Accordingly, as such evidence relates to unestablished facts necessary to substantiate the claim, it is new and material, and the claim for service connection for headaches is reopened.  


ORDER

Entitlement to a compensable evaluation for residuals of an orchiectomy is denied.

The claim for service connection for headaches is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

Turning first to the claims for service connection for headaches and tinnitus, the Veteran has made alternating reports that his in-service head injury occurred in either July 1986 (see March 2010 statement), or in July 1987 (see June 2010 statement, September 2015 hearing testimony).  The Veteran's service treatment records contain a screening note of acute medical care dated July 1, 1986 from Ft. Jackson, South Carolina which records the Veteran's chief complaints of head pain and neck stiffness for the last five days.  While the Veteran reported headaches over five days, he denied a history of trauma or vision problems.  

The claims file contains a November 2003 VA 21-3101 request for information form, requesting that active duty for training (ACDUTRA) dates from January 1, 1996 to December 31, 1996 be furnished.  A December 2003 response indicated that the requested information was mailed.  However, no documents were produced verifying such service.  In May 2004, the AOJ sent a letter to the Veteran asking him to identify his reserve unit so that his periods of reserve service from January 9, 1996 to December 17, 1996 could be verified.  The letter also asked the Veteran to submit any active duty or active duty for training orders.  In June 2004, the Veteran identified his unit as the U.S. Army Reserve 943rd Replacement Company from Ft. Totten, New York, but did not attach any records.  To date, the Veteran's service in 1996 remains unverified.  

On remand, the AOJ should contact the National Personnel Records Center (NPRC) or any other appropriate source, to obtain a list of the Veteran's dates of 
ACDUTRA and inactive duty for training (INACDUTRA) service in July 1986.  The AOJ should document all efforts made to verify the service dates.

Additionally, the Veteran testified that he saw Dr. G., a private chiropractor in 1990 or 1992 for treatment of tinnitus.  As such records are not associated with the claims file, such records should be requested on remand.  

Concerning the claim for an increased evaluation for sarcoidosis, to include pleurisy, and iritis, the Veteran has reported that his condition has worsened since the last VA examinations in October and November 2009.  The October 2009 respiratory examination noted that the Veteran had moderate respiratory restriction with shortness of breath and did not note the prescription of corticosteroids for control.  The October 2009 ophthalmological examination noted mild iritis which was clinically insignificant.  The Veteran testified that since those examinations he has experienced more frequent respiratory flare-ups which forced him to stop working in March 2015 and that he is now having more significant eye problems.  He reported that respiratory flare-ups occurring one to two times per month lasting a day or two, and that during the flare-ups he cannot walk two blocks or complete daily activities.  He also reported that he had been prescribed prednisone for sarcoidosis control.  As the Veteran has reported worsening of symptoms associated with sarcoidosis, and as it has been over six years since the last examinations, the Board finds that new VA examinations are warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, given that an August 2004 VA clinician noted that a hyperpigmented nasal legion was secondary to sarcoidosis, the Veteran should be afforded a dermatological examination in addition to respiratory and ophthalmological examinations to determine the severity of his sarcoidosis.  For each skin condition identified, the dermatologist should determine whether the skin condition is related to the sarcoidosis and explain his/her conclusion.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from November 2009 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. Ask the Veteran to provide a completed release form for Dr. G., the private chiropractor that the Veteran saw for tinnitus in 1990 or 1992.  After securing the necessary release, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Verify the Veteran's periods of service in the Army Reserves, to include a list of his dates of ACDUTRA and INACDUTRA service in July 1986.  The AOJ should document all efforts made to do so.  

4. After associating all available records requested above with the claims file, schedule the Veteran for a respiratory conditions examination, an ophthalmological examination, and a dermatological examination to determine the current severity of his sarcoidosis, to include pleurisy and iritis.  Each examiner must review the claims file in conjunction with the examinations.  All indicated tests should be performed and all findings should be reported in detail by each examiner.  Each examiner should describe all symptomatology associated with the Veteran's sarcoidosis.  Additionally, for each skin condition identified by the dermatologist, the dermatologist should determine whether the skin condition is related to the sarcoidosis and explain his/her conclusion.  

Additionally, each examiner must also discuss the impact that the various manifestations of the Veteran's sarcoidosis: pulmonary, ophthalmological, dermatological, and genitourinary, individually and collectively, have on his ability to secure and maintain substantially gainful employment.

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


